Citation Nr: 1821975	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative spondylosis, thoracic spine, status post T-9-11 compression fractures (back disability).  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and B.S.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to September 1997 and from May 2009 to April 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for his service-connected back disability.  The Veteran asserted at the December 2017 hearing that true severity of his back disability is not adequately reflected by the VA examination of record and is subject to flare-ups.  Further, Ms. B.S. testified that the Veteran's back disability has worsened and limited his functioning.  

The Veteran was last examined by VA to determine the nature and severity of his service-connected back disability in October 2011.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to the Correia case, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Here, the October 2011 VA examiner did not perform all the required testing.  The October 2011 VA examiner did not report range of motion testing on active and passive range of motion, and in weight-bearing and non-weight bearing conditions.  As such, another VA examination is necessary to either comply with 38 C.F.R. § 4.59 or to explain why such testing cannot be performed.  Further, the Veteran reported at the December 2017 hearing that he experiences flare-ups of symptoms of his back disability.  The October 2011 VA examination did not provide an evaluation of these claimed flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The development requested in connection with the foregoing claim could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected back disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the back disability should be conducted, describing all associated symptomatology.  In reporting results of range of motion testing, the examiner should identify any objective evidence of pain in the back.  The VA examiner should further test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

